  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    1 of1 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    2 of2 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    3 of3 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    4 of4 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    5 of5 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    6 of6 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    7 of7 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    8 of8 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    9 of9 13
                                                        Page     of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    10 10
                                                        Page  of 13
                                                                 of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    11 11
                                                        Page  of 13
                                                                 of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    12 12
                                                        Page  of 13
                                                                 of 15
  Case
Case    2:20-cr-00306-BMS
     2:19-mj-01885        Document
                   *SEALED*        1 1
                            Document Filed  11/08/19
                                         Filed        Page
                                               11/08/19    13 13
                                                        Page  of 13
                                                                 of 15
